Case 2:18-cr-00177-RAJ-LRL Document 506 Filed 02/02/21 Page 1 of 8 PageID# 4741




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Norfolk Division

 KEONTE K. YORKSHIRE,

                       Petitioner,
 v.                                                                  Criminal No. 2:18-cr-177-9

 UNITED STATES OF AMERICA,

                       Respondent.

                             MEMORANDUM OPINION & ORDER

        Before the Court is Keonte K. Yorkshire’s (“Petitioner”) motion requesting compassionate

 release pursuant to 18 U.S.C. § 3582(c). ECF No. 481. The Government opposed the motion and

 Petitioner did not reply. ECF No. 484. This matter is now ripe for judicial determination. For the

 reasons below, the Petitioner’s motion is DENIED.

                            I. FACTUAL AND PROCEDURAL HISTORY

        On December 6, 2018, Petitioner was named in an eight count Indictment on December 6,

 2018 charging him with Conspiracy to Interfere with Commerce by Means of Robbery, in violation

 of 18 U.S.C. 1951(a) (Count One); Interference and Attempted Interference with Commerce by

 Means of Robbery, in violation of 18 U.S.C. 1951(a) and 2 (Counts Two, Four and Six); Using

 and Carrying a Firearm During and in Relation to a Crime of Violence, in violation of 18 U.S.C.

 924(c)(l)(A)(ii) and (iii), and 2 (Counts Three, Five and Seven). ECF No. 1. On February 5, 2019,

 Petitioner pled guilty to Counts One, Four, Five, Six and Seven of the Indictment. ECF Nos. 81,

 82. According to his Presentencing Report (“PSR”), from about September to October 2018,

 Petitioner and about nine other co-defendants conspired to rob grocery stores at gun point. ECF

 1RDW၁ 15. As part of the conspiracy, the defendant and his co-defendants used at least a six-

 member team on each robbery, which comprised of conspirators who served as inside and outside

                                                 1
Case 2:18-cr-00177-RAJ-LRL Document 506 Filed 02/02/21 Page 2 of 8 PageID# 4742




 lookouts, getaway drivers, and two masked gunmen. Petitioner and his co-defendants stole a total

 of $5,611.09 from three grocery stores. Id. DW၁၁-25. In addition to stealing money, Petitioner’s

 conduct resulted in one man getting shot which required him to undergo surgery as well as

 counseling for emotional distress and panic attacks. Id. at ¶¶ 19, 27-28. Others suffered

 psychological problems and some were unable to return to work. Id. at ¶ 28. Petitioner was

 assessed a criminal history category of III, offense level of 28, and faced a recommended guideline

 range 97 to 121 months, plus 204 months, consecutive for all counts. Id. at ၁၁ 00-101. On

 September 23, 2019, Petitioner was sentenced to 150 months followed by five (5) years of

 supervised release. ECF Nos. 292, 300. Petitioner is currently incarcerated at FCI Cumberland, a

 medium-security prison in Maryland, with a projected release date of May 29, 2029.

        On October 20, 2020, Petitioner filed his pro se motion for compassionate release. ECF

 No. 468. On November 23, 2020, Petitioner filed a motion through counsel. ECF No. 481. The

 Government opposed the motion and Petitioner did not reply. ECF No. 484.

        Petitioner requests compassionate release because of the ongoing COVID-19 pandemic

 and argues he is at high risk for serious illness. ECF No. 481. At age 23, Petitioner argues that his

 daughter and daughter’s mother, who is also his fiancée, suffer from asthma and HIV which

 present extraordinary and compelling reasons for compassionate release because they are at an

 increased risk of death or hospitalization if they contract COVID-19. Id. at 9. Accordingly,

 Petitioner requests that the Court grant his petition for compassionate release and start his period

 of supervised release.

                                     II. LEGAL STANDARD

 A. The Exhaustion Requirement

        A petitioner may bring a motion to modify his or her sentence “after the defendant has fully



                                                  2
Case 2:18-cr-00177-RAJ-LRL Document 506 Filed 02/02/21 Page 3 of 8 PageID# 4743




 exhausted all administrative rights to appeal a failure of the Bureau of Prisons (“BOP”) to bring a

 motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

 warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). Accordingly,

 a petitioner seeking compassionate release is generally required to exhaust his or her administrative

 remedies prior to bringing a motion before the district court. Id. However, the exhaustion

 requirement may be waived under the following circumstances: (1) the relief sought would be

 futile upon exhaustion; (2) exhaustion via the agency review process would result in inadequate

 relief; or (3) pursuit of agency review would subject the petitioner to undue prejudice. United

 States v. Zukerman, 2020 WL 1659880, at *3 (S.D.N.Y. Apr. 3, 2020) citing Washington v. Barr,

 925 F.3d 109, 118 (2d Cir. 2019). The COVID-19 pandemic, which could result in catastrophic

 health consequences for petitioners vulnerable to infection, implicates all three exceptions

 justifying the waiver of the exhaustion requirement. Miller v. United States, 2020 WL 1814084, at

 *2 (E.D. Mich. Apr. 9, 2020); United States v. Zukerman, 2020 WL 1659880, at *3 (S.D.N.Y.

 April 3, 2020); United States v. Perez, 2020 WL 1456422, at *3–4 (S.D.N.Y. Apr. 1, 2020); United

 States v. Gonzalez, 2020 WL 1536155, at *2 (E.D. Wash. Mar. 31, 2020).

 B. The Compassionate Release Standard

        As amended by the FIRST STEP Act, a court may modify a term of imprisonment on the

 motion of the petitioner after considering the factors set forth in 18 U.S.C. § 3553(a) if

 “extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i).

 “Extraordinary and compelling reasons” was previously defined by the United States Sentencing

 Commission (“Sentencing Commission”) in U.S.S.G. § 1B1.13, Application Note 1. Before the

 passage of the FIRST STEP Act, the Sentencing Commission provided that a sentence may be

 modified due to the petitioner’s medical condition, age, or family circumstances and further



                                                  3
Case 2:18-cr-00177-RAJ-LRL Document 506 Filed 02/02/21 Page 4 of 8 PageID# 4744




 defined the limits under which a sentence reduction may be given under those justifications.

 U.S.S.G. § 1B1.13, n. 1 (A)–(C). The Sentencing Commission also provided a “catch-all

 provision” that allowed for a sentence modification upon a showing of “extraordinary and

 compelling reason other than, or in combination with, the reasons described in subdivisions (A)

 through (C).” Id. at n. 1 (D). Use of the “catch-all provision” prior to the FIRST STEP Act was

 severely restricted because it required approval from the BOP before an individual could petition

 the district court for relief. Id.

         However, U.S.S.G. § 1B1.13 is now outdated following the passage of the FIRST STEP

 Act, which allows individuals to petition the district court directly without clearance from the BOP.

 As such, U.S.S.G. § 1B1.13 is merely advisory and does not bind the Court’s application of §

 3582(c)(1)(A). McCoy v. United States, 2020 WL 2738225, at *4 (E.D. Va. May 26, 2020); see

 also United States v. Lisi, 2020 WL 881994, at *3 (S.D.N.Y. Feb. 24, 2020) (“[T]he Court may

 independently evaluate whether [petitioner] has raised an extraordinary and compelling reason for

 compassionate release ... [but § 1B1.13’s policy statement] remain[s] as helpful guidance to

 courts....”); United States v. Fox, 2019 WL 3046086, at *3 (D. Me. July 11, 2019) (“[T]he

 Commission’s existing policy statement provides helpful guidance on the factors that support

 compassionate release, although it is not ultimately conclusive”). A petitioner’s rehabilitation

 standing alone does not provide sufficient grounds to warrant a sentence modification. 28 U.S.C.

 § 994(t). In sum, the Court may consider a combination of factors, including but not limited to

 those listed in U.S.S.G. § 1B1.13, in evaluating a petitioner’s request for a sentence modification

 under 18 U.S.C. § 3582(c)(1)(A)(i).




                                                  4
Case 2:18-cr-00177-RAJ-LRL Document 506 Filed 02/02/21 Page 5 of 8 PageID# 4745




                                           III. DISCUSSION

 A. The Exhaustion Requirement

        The Court finds that Petitioner exhausted his administrative remedies prior to bringing his

 motion with the Court. On July 20, 2020, Petitioner submitted a request for compassionate release

 to the Warden at FCI Cumberland. ECF No. 484 at Exhibit 4. On July 27, 2020, the Warden denied

 Petitioner’s request for compassionate release. Id. at Exhibit 5. Accordingly, more than 30 days

 have passed since Petitioner’s request.

 B. Petitioner’s Compassionate Release Request

        The Court now turns to whether Petitioner has set forth extraordinary and compelling

 reasons to modify his sentence because of the grave risk COVID-19 poses to individuals with

 underlying health conditions. During the COVID-19 pandemic, federal courts around the country

 have found that compassionate release is justified under the circumstances. Zukerman, 2020 WL

 1659880, at *4 citing Perez, 2020 WL 1546422, at *4; United States v. Colvin, 2020 WL 1613943,

 *4 (D. Conn. Apr. 2, 2020); United States v. Rodriguez, No. 2:03-CR-00271-AB-1, 2020 WL

 1627331, at *7 (E.D. Pa. Apr. 1, 2020); United States v. Jepsen, No. 3:19-CV-00073 (VLB), 2020

 WL 1640232, at *5 (D. Conn. Apr. 1, 2020); Gonzalez, 2020 WL 1536155, at *3; United States v.

 Muniz, No. 4:09-CR-0199-1, 2020 WL 1540325, at *2 (S.D. Tex. Mar. 30, 2020); United States

 v. Campagna, No. 16 CR. 78-01 (LGS), 2020 WL 1489829, at *3 (S.D.N.Y. Mar. 27, 2020).

 Unlike the above cases, Petitioner’s compassionate release is not justified under the circumstances.

        First, Petitioner does not show a potential susceptibility to serious health risks from

 COVID-19 because of his underlying conditions. Notably, other than having asthma as a child,

 Petitioner reported in his 2019 PSR as being in good physical and mental health. See ECF NO.

 DW၁၁-85. Moreover, medical records provided by the Bureau of Prisons (BOP) for the past



                                                  5
Case 2:18-cr-00177-RAJ-LRL Document 506 Filed 02/02/21 Page 6 of 8 PageID# 4746




 two years reflect that Petitioner was last seen by medical staff in October 2020 for a sore on his

 genitalia. Therefore, Petitioner does not argue that his own medical conditions are grounds for

 compassionate release. Rather, Petitioner argues that his fiancée is at high risk for serious illness

 due to COVID-19 because she has HIV, which would impact her ability to take care of their minor

 child who also has asthma. ECF No. 481 at 8-9. Thus, Petitioner argues that his family

 circumstances present extraordinary and compelling reasons that warrant his release. See Id.; see

 also, U.S.S.G. § 1B1.13, cmt. n.1. Specifically, in a letter to the Court on January 5, 2021,

 Petitioner indicated that his fiancée recently passed away due to complications from HIV and that

 his daughter, who also has HIV, is now in the care of his own parents. ECF Nos. 503, 504.

 Petitioner also indicated that rather than let his daughter go to foster care, that he would requests

 that the Court release him so that he may take care of her. Id. Although the Court is sympathetic

 to Petitioner losing his fiancée, Petitioner has not provided any evidence that allow the Court to

 evaluate whether his family circumstances merit extraordinary and compelling reasons for

 compassionate release. Notably, Petitioner did not provide any evidence that his three-year-old

 daughter is currently being transferred to foster care or that his parents cannot care for her. Rather,

 Petitioner stated that her grandparents are currently caring for her but are challenged by working

 fulltime. Moreover, the U.S. Probation Office contacted Petitioner’s BOP case manager to follow

 on up on this issue and confirmed for the Court that Petitioner’s fiancée passed away on January

 4, 2021. ECF No. 505. The Probation Office also reported to the Court that the child is being cared

 for by both the maternal and paternal grandparents, who do not have any plans to transfer the child

 to foster care, and they are working together to develop a custody and childcare plan. Id. Therefore,

 Petitioner has not shown extraordinary or compelling reasons for compassionate release.

        Second, however, Petitioner does show a potential risk of contracting the disease at his



                                                   6
Case 2:18-cr-00177-RAJ-LRL Document 506 Filed 02/02/21 Page 7 of 8 PageID# 4747




 prison facility. As of January 26, 2021, the BOP has reported a total of 387 positive cases of

 COVID-19 for inmates at FCI Cumberland. 1 Moreover, increased testing is showing that COVID-

 19 has rapidly spread throughout prisons all over the country. 2 Despite the BOP’s protection

 measures, individuals housed in prisons remain particularly vulnerable to infection. See Muniz,

 2020 WL 1540325, at *1; see also Esparza, 2020 WL1696084, at *1 (noting that “[e]ven in the

 best run prisons, officials might find it difficult if not impossible to follow the CDC’s guidelines

 for preventing the spread of the virus among inmates and staff: practicing fastidious hygiene and

 keeping a distance of at least six feet from others”). Therefore, the Court need not wait until an

 outbreak occurs at a specific prison facility to determine that a petitioner has a particularized risk

 of contracting the disease. See Zukerman, 2020 WL 1659880, at *6 citing Rodriguez, 2020 WL

 1627331, at * 12 (“the Court did not intend for that sentence to include incurring a great and

 unforeseen risk of severe illness or death brought on by a global pandemic”).

        Third, the § 3553(a) factors do not weigh in favor of Petitioner’s compassionate release.

 The seriousness of Petitioner’s conduct for his underlying offense remain unchanged. According

 to his PSR, Petitioner and other co-defendants conducted robberies of several grocery stores at

 gunpoint. (&)1RDW၁According to the Statement of Facts, as part of the conspiracy,

 Petitioner and his nine co-defendants all planned a robbery in which some served as inside lookouts

 to identify the grocery store manager and relay that information to those masked members of the

 conspiracy who entered the grocery stores with firearms. ECF No. 82. The lookouts outside the

 grocery stores monitored for the presence of law enforcement and any other possible threats. Id.

 Petitioner and his codefendants also used earpieces to communicate and coordinate the robberies



        1
         See Federal Bureau of Prisons, “COVID-19 Corona Virus,” BOP.gov, https://www.bop.gov/coronavirus/
        2
          See Centers for Disease Control and Prevention, “Coronavirus Disease 2019: Cases in the US,” CDC.gov,
        https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html

                                                      7
Case 2:18-cr-00177-RAJ-LRL Document 506 Filed 02/02/21 Page 8 of 8 PageID# 4748




 as they were occurring. Id. They also used encrypted communication to coordinate the planning

 and execution of the robberies. In total, Petitioner and his co-defendants conducted three robberies,

 and during one of the robberies, a victim was shot by one of Petitioner’s co-defendants and

 sustained a non- life-threatening injury. Id.; see also, ECF No.473 at ¶¶ 19, 27-28. Petitioner was

 assessed a criminal history category of III and an offense level of 28. Id. DW၁၁-101. Moreover,

 although Petitioner committed the instant offense at 23 and has a minor criminal record, the

 offenses he has been arrested for show a propensity for violent offenses, weapons, and drugs. Id.

 DW၁၁ 69-78. According to the U.S. Probation Office, since his incarceration, Petitioner has received

 no infractions. See ECF No. 483. Furthermore, while Petitioner is waiting to be enrolled in drug

 education classes, he is working in the Unicor Department, participating in financial responsibility

 classes, and working on saving funds monthly and completing his resume. Id. He also has a goal

 of obtaining his birth certificate and enrolling in health and fitness classes. He completed the GED

 program in October 2019. Id.

        Overall, the § 3553(a) factors do not weigh in his favor. Therefore, based on the

 aforementioned factors, the Court finds that Petitioner does not qualify for compassionate release.

                                            IV. CONCLUSION

        For the foregoing reasons, Petitioner’s motion for Compassionate Release is DENIED.

        The Clerk is DIRECTED to send a copy of this Order to the Petitioner, the United States

 Attorney, the United States Probation Office, the Federal Bureau of Prisons, and the United States

 Marshals Service.

        IT IS SO ORDERED.

 Norfolk, Virginia                                     ________________________________
 February 2, 2021                                      UNITED STATES DISTRICT JUDGE




                                                  8
